Case: 21-50876      Document: 00516317057         Page: 1    Date Filed: 05/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         May 12, 2022
                                  No. 21-50876                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Gustavo Villegas,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                          USDC No. 2:19-CR-2647-2


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Gustavo Villegas pleaded guilty to conspiracy to possess with intent
   to distribute less than 500 grams of cocaine. The district court sentenced
   Villegas to 70 months of imprisonment and a three-year term of supervised
   release. Villegas argues that the district court erred in adopting the cash-to-


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50876      Document: 00516317057          Page: 2    Date Filed: 05/12/2022




                                    No. 21-50876


   drugs conversion used in the presentence report (PSR). The district court’s
   drug quantity calculation is a factual determination reviewed for clear error.
   United States v. Betancourt, 422 F.3d 240, 246 (5th Cir. 2005). The district
   court may consider any information that has a sufficient indicia of reliability.
   Id. at 247.
          On appeal, Villegas argues that the case agent’s information that the
   defendants were selling bags containing 0.5 grams of cocaine for $20 was
   unsubstantiated. Villegas has not produced any evidence outside of the PSR
   to challenge information in the PSR. The challenged information came from
   a case agent. The assertion that the case agent conducted surveillance and
   made controlled drug buys is substantiated by the warrant application. See
   United States v. Trujillo, 502 F.3d 353, 357 (5th Cir. 2007). Villegas’s
   arguments present a factual dispute between the specific statement of the
   case agent, supported by the probable cause affidavit, and the general
   statement of his codefendant regarding cocaine prices. We may not reweigh
   the competing evidence. See United States v. Rodriguez, 630 F.3d 377, 380
   (5th Cir. 2011). Nothing that Villegas has presented supports a definite
   finding that the district court made a mistake in determining drug quantity by
   adopting the cash-to-drugs conversion rate. See id.
          The judgment of the district court is AFFIRMED.




                                          2